Berry Petroleum Company NewsPage1 of 6 Berry Petroleum Announces Results for Third Quarter of 2009 Denver (BUSINESS WIRE) – October 30, 2009 Berry Petroleum Company (NYSE:BRY) reported net income of $19 million, or $0.41 per diluted share, for the third quarter of 2009, compared to net income of $53.3 million, or $1.16 per diluted share forthe third quarter of 2008, according to Robert F. Heinemann, president and chief executive officer. Discretionary cash flow for the third quarter totaled $60 million. (Discretionary cash flow is a non-GAAP measure; see reconciliation below.) Items that affected net income for the quarter included a non-cash gain on hedges, the write-off of certain costs related to the Company’s credit facility, a net gain on asset sales, and inventoried volumes from Poso Creek that were sold in the third quarter. In total, for the third quarter of 2009, these items increased net income by approximately $3.3 million, or $0.07 per diluted share for an adjusted third quarter net income of $15.7 million, or $0.34 per diluted share. For the third quarters of 2009 and 2008, average net production in BOE per day was as follows: Third Quarter Ended September 30 2009 Production 2008 Production Oil (Bbls) 68
